Citation Nr: 1810910	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  13-21 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), initially evaluated as 30 percent disabling prior to September 11, 2017, and 50 percent disabling thereafter. 


REPRESENTATION

Veteran is represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1964 to May 1967, with an additional period of active duty training from January 1960 to July 1960.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in February 2017, at which time it was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Prior to September 11, 2017, the Veteran's service-connected PTSD has resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.

2.  On or after September 11, 2017, the Veteran's service-connected PTSD has resulted in no more than occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  Prior to September 11, 2017, the criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

2.  On or after September 11, 2017, the criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt     to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.      § 1155; 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R.     § 4.1. Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures      more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7,       4.10 (2017); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Pursuant to the General Rating Formula for Rating Mental Disorders (General Rating Formula), a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of  only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty  in establishing and maintaining effective    work and social relationships.  Id.

A 70 percent rating is warranted when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting         the ability to function independently, appropriately, or effectively; impaired   impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting    to stressful circumstances, including work or a work-like setting; and the inability    to establish and maintain effective relationships.  Id.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close      relatives, own occupation, or own name.  Id.

The symptoms listed in the General Rating Formula are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or effects thereof, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). Accordingly, the evidence considered in determining the level of impairment under Diagnostic Code 9411 is not restricted   to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veteran's PTSD and their effect on the level of occupational and social impairment.  Id.  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but      shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b) (2017).

The record also contains Global Assessment of Functioning (GAF) scores assigned by clinicians, which reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by replacing references to DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV) with the fifth edition of the DSM (DSM-5).  See 38 C.F.R. § 4.125, amended by 79 Fed. Reg. 45099 (effective Aug. 4, 2014).  Although DSM-5 does not use the GAF Scale to assess functioning, the DSM-IV was in effect at the time the GAF scores were assigned.  Thus, the Board will consider the GAF scores of record in evaluating    the Veteran's occupational and social functioning.  However, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score,    is not determinative of the VA disability rating to be assigned.  The percentage evaluation is based on all of the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126(a) (2017).  

A GAF score between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See DSM-IV. A GAF A GAF score between 61 and 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.   Id.  

Upon review of the record, the Board finds that a rating in excess of 30 percent is not warranted at any time prior to September 11, 2017.  During this period, the Veteran endorsed symptoms of nightmares, chronic sleep impairment, intrusive memories, irritability, hypervigilance, avoidance, mild memory loss, and diminished interest     in activities.  VA treatment records note that the Veteran reported mild anxiety       and mild to moderate symptoms of depression, but not to the extent that he met       the criteria for major depressive disorder. The Veteran denied any suicidal or homicidal ideations and was deemed to be a minimal risk.  He also denied any      legal or behavioral problems or alcohol or substance abuse. There was no evidence   of impairment of thought process, concentration or judgment; inappropriate behavior; hallucinations; delusions; or obsessional or ritualistic behavior.  GAF scores ranged between 55 and 70, which are indicative of mild to moderate symptoms or mild to moderate impairment in functioning.  

The record also shows that during this period, the Veteran reported having close relationships with his wife, step-son, and grandchildren. He reported being estranged from his biological children and later reported a strained relationship with his step-son; however, he indicated that such was due to his children's substance abuse, divorce, and lifestyle choices.  Prior to 2014, the Veteran reported frequently socializing with friends; dining out; going to plays, concerts, shows, and auctions;  and attending lectures and discussions at seniors clubs.  He also reported running        a small antique business with his wife.  VA examiners who evaluated the Veteran      in June 2011 and March 2013 characterized the Veteran's level of impairment             as occupational and social impairment due to mild or transient symptoms which   decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  

After the Veteran's wife suffered a stroke in 2014, the Veteran reported increased stress due to being his wife's caretaker.  He stated that he did all of the cooking      and housework, took his wife to her doctor's appointments, and managed her medication.  During this time, he also reported going church, visiting local shrines, assisting in planning an estate sale, and attending senior group meetings, birthday parties, and his grandson's football games.  In August 2015, it was noted that his PTSD symptoms were stable on Lexapro.  In February 2016, he reported having some problems with his mechanic, but stated that he was able to keep his mood calm.  In May 2016, he reported improved communication with his wife and a  more positive attitude.  In October 2016, it was noted that Lexapro was having a positive effect, and the Veteran reported recently attending a wedding.  Based on the foregoing, the Board finds that the record does not show occupational and social impairment with reduced reliability and productivity prior to September 11, 2017.  Therefore, a rating in excess of 30 percent is not warranted during that period.  

The Board finds that a rating in excess of 50 percent is not warranted at any point on or after September 11, 2017. The Veteran underwent a VA examination in September 2017, during which he appeared anxious at times and tearful when discussing combat experiences; however, his affect was euthymic, and he was cooperative and friendly. His speech was mildly tangential. The examiner checked boxes indicating that the Veteran reported symptoms of irritable behavior with angry outburst; hypervigilance; exaggerated startle response; problems with concentration; sleep disturbance; persistent negative emotional state; feelings of detachment or estrangement from others; intrusive thoughts and memories; anxiety; panic attacks more than once a week; chronic sleep impairment; mild memory loss; impairment of short- and long- term memory such as retention of only highly learned material; disturbances of mood and motivation; and difficulty adapting to stressful circumstances, including work
or a work like setting. However, the examiner indicated that the Veteran's primary symptoms were anxiety, nightmares, panic attacks, and decreased concentration.    The examiner characterized the Veteran's level of impairment as occupational and social impairment with reduced reliability and productivity.  

Moreover, the record shows no evidence of obsessional rituals which interfere   with routine activities; illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately,  or effectively; special disorientation; or neglect of personal hygiene.  Although the Veteran reported during the September 2017 VA examination that he was arrested after an incident in which he put his fist through a stove, the record contains no information regarding the circumstances of that incident, and the Veteran otherwise denied any other history of legal problems.  Thus, the Board finds no distinct period on appeal which demonstrates periods of unprovoked irritability with periods of violence.  Moreover, although the Veteran reported a history of passive suicidal ideation, he denied any history of attempts of current thoughts.  As noted above, VA treatment records indicate that the Veteran consistently denied any suicidal ideation and was deemed to be a minimal risk.  Ultimately, it is the impact on functioning that results from the symptomatology that dictates the evaluation to      be assigned.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013) ("[38 U.S.C.A.] § 4.130 requires not only the presence of certain symptoms but  also that those symptoms have caused occupational and social impairment in most of the referenced areas").  Here, there is no indication that such resulted in social and occupational impairment with deficiencies in most areas.  

In sum, the Board finds that the record does not show symptomatology which more nearly approximates occupational and social impairment with deficiencies in most areas.  Thus, a rating in excess of 50 percent is not warranted at any point on or after September 17, 2017.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A rating in excess of 30 percent for PTSD prior to September 11, 2017, is denied.

A rating in excess of 50 percent for PTSD on or after September 11, 2017, is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


